DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wansley et al. (US 2014/0031961 A1) in view of Pedersen et al. (US 2018/0088895 A1).
In re Claim 1, Wansley discloses a method for customizing content being consumed at a location (see FIG. 6 and ¶¶4-6, 16-17, and 20), comprising:
	identifying a plurality of participants as being located within a physical area (see FIG. 6 and ¶¶60-65, whereby the method identifies users having respective user devices within the defined boundaries of the location, and optionally each of the identified users is connected to the music service), the plurality comprising a first participant and a second participant (see ¶¶40-41);
(see FIG. 6 and ¶¶60-65, whereby the method aggregates music preferences of the identified users, the aggregated music preferences of the identified users identifying a plurality of music tracks; see also ¶¶25 and 35-39);
	mapping, based on the analysis, a set of musical preferences for the first and second participants, the mapping comprising linking related music preferences of the first and second participants (see FIG. 6 and ¶¶60-65, via aggregation; see also ¶¶42-50, by way of recommendation framework 312);
	END820161709US01Page 2 of 17S/N: 16/197,885selecting a scored set of music content to play based on the mapped set of musical preferences (see FIG. 6 and ¶¶60-65, whereby the method generates a playlist having the plurality of music tracks based on the aggregated music preferences; see also ¶¶46-50); and
	causing music content to be played from the set of music content (see FIG. 6 and ¶¶60-65, whereby the method provides access to the generated playlist to the identified users at the location, the plurality of music tracks of the playlist is provided for listening by the music service to one or more of the user devices).
	Wansley fully enables the claimed method. In particular, Wansley discloses that recommendation framework 312 may adjust the generated playlist when a new user, who has logged into his or her music account, enters the location, or when any of the identified users exit the location (see e.g., ¶47).  To this end, Wansley teaches “a real-time data feed that captures actions of the plurality of participants located within the area,” but does not explicitly teach, “identifying a sentiment of the plurality of participants based on [the] real-time data feed that captures actions of the plurality of participants located within the area, the actions comprising at least one communication selected from the group consisting of: a verbal statement, a non-verbal expressive action comprising body language in the physical area, and a paralanguage vocal feature, from at least one of the participants; assigning the identified sentiment a 
	In a similar location-based media playback endeavor, Pedersen is directed to techniques for multimedia experience based on biometric data (see FIG. 8: 800; ¶¶15-24, providing a brief overview; and ¶¶88-150, providing methods for multimedia experience according to biometrics). Notably, Pedersen teaches, “[A]s passive sensors become more prevalent, it may be advantageous for an audio playback device or media playback system to utilize such passive sensors to control and/or otherwise affect the media experience.  In some instances, various biometric measurements of individuals may drive insights around individual interactions with an audio playback device or media playback system. Such biometric measurements may in turn ultimately be used to control and/or otherwise affect the media experience.” (see ¶16).  In Pedersen, biometric data may include data corresponding to proximity/location, an accelerometer, a gyroscope, a millimeter wave scanner, electromagnetic radiation, an infrared laser, a camera, a microphone, among other possibilities (see ¶18).  The biometric data may be sent to the computing device continuously or collected over time and then sent to the computing device (Id.). Moreover, the computing device may receive a user profile to supplement the received biometric data, and the user profile may include voice characteristics that include the tone or frequency of the particular user's voice, among other information (see ¶19).
	In this way, Pedersen teaches:
	identifying a sentiment (see FIG. 8: 802-808 and ¶¶20, 21, 100, and 101-125, whereby a listening state may be based on an individual's mood (e.g., happy, sad), location, activity level, and/or the general mood or activity level of a particular environment) of the plurality of participants (see ¶¶18, 88, 92, and 101, whereby a computing device may receive first biometric data representing one or more first biological characteristics of multiple individuals during a first time period, and whereby a pre-defined listening state may correspond to (i) a happy mood, (ii) a high activity level, and (iii) the presence of multiple persons with similar moods and activity levels within a given environment; see also ¶¶105 and 112) based on a real-time data feed that captures actions of the plurality of participants (see FIG. 8, by way of steps 802 and 806; and ¶¶18, 19, and 92-99, whereby biometric data may be sent to the computing device continuously; see also ¶¶126, 127, and 160) located within the area (see FIG. 1 and ¶¶26, 40-41, and 100-101, by way of the given environment), the actions comprising at least one communication selected from the group consisting of:  a verbal statement (see ¶¶15, 64, 77, and 95, whereby NMDs 512, 514, and 516 may be configured to receive voice inputs to control PBDs 532, 534, 536, and 538, and the one or more sensors may utilize data corresponding to a microphone; see also ¶141, whereby the individual may provide such an indication by providing a voice command),  a non-verbal expressive action (see ¶¶85-87, 93-96, and 106-111) comprising body language in the physical area (Id., whereby the one or more sensors may include infrared sensors to detect movement or an individual; the received biometric data may indicate that the individual is sitting at a particular location within a particular environment; and the computing device may infer that an individual is in a down mood based on the one or more first biological characteristics which may indicate that the individual has poor posture and/or is moving slowly),  and a paralanguage vocal feature (see ¶¶97 and 111, whereby user profiles may include voice characteristics that include the tone or frequency of the user's voice, and the computing device may infer a particular mood of an individual based on the tone of the individual's voice),  from at least one of the participants (see ¶¶92, 100-105, and 112-116);
	assigning the identified sentiment a weighted value based on the captured actions of the plurality of participants located within the area (see ¶¶22, 23, and 102-116, whereby particular moods, activity levels, and/or other characteristics may be associated with respective thresholds; and the individual's characteristics may be adaptively learned over time by correlating listening states with one or more biological characteristics; and biometric profiles may be cross-correlated between two or more individuals according to demographics; and the computing device may determine the current mood or level of activity in a particular environment by determining the mood of one or more individuals in the household; and the computing device may determine the current mood, activity, or level of activity in the particular environment based on a combination of one or more biological characteristics of respective individuals and the time of day, events, weather, among other factors); and
	selecting a scored set of music content to play based on the mapped set of musical preferences and the identified weighted sentiment of the plurality of participants (see FIG. 8: 810 and ¶¶23, 24, and 134-150, whereby the computing device may initiate a playback setting corresponding to the listening state that was correlated with the first biological characteristics, which may include a setting to play or pause an audio track, play the next or previous audio track, among other settings that may be modified via the media playback system; and whereby the computing device may add recommended media content that the individual may enjoy to a playback queue in order to cause one or more PBDs 532-538 to play the recommended media content following the current media content, where the recommend media content may be determined based on the media content that is currently playing and/or the current mood of the individual; and whereby the computing device may generate a new playlist that includes a plurality of media content for the individual; see also ¶¶151-163, whereby initiating a playback setting corresponding to the listening state may involve the computing device sending a request for media content to a media service provider, and whereby the received media content may be based on the individual's mood).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wansley’s method for customizing content consumed at a location by incorporating the teachings of Pedersen’s method for multimedia experience according to biometric data as it amounts to nothing more than routine experimentation while yielding predictable results. One motivation would have been to allow the computing device to group particular individuals who like, dislike, or prefer particular media content (see Pedersen: ¶105). Another motivation  (see Pedersen: ¶112).  Yet another motivation could have been to provide additional insights to cloud services to improve algorithms in recommending new media content or improving discovery of media content based on characteristics of the individual (e.g., current mood) (see Pedersen: ¶¶24 and 151).
In re Claim 2, Wansley discloses wherein each of the plurality of participants are identified by an identification signal from a mobile device of the participant, the type of signal being a signal for a network selected from the group consisting of: LAN, WAN, broadband, wireless, and GPS (see ¶¶40-41, 47 and 62).
In re Claim 3, Wansley discloses wherein the first and second data sources are selected from the group consisting of: social media, internet browsing history, and a music service (see ¶¶35, 36 and 38); and the musical preferences of the first and second participants are selected from the group consisting of: a genre, an artist, a musical element, a musical style, and a musical era (Id., and see also ¶63).
In re Claim 4, Wansley discloses the method further comprising: 
detecting a change, the change being selected from the group consisting of: an entrance of a participant from the area, an exit of a participant from the area, a change in a sentiment of one or more participants of the plurality of participants, and a change in the area (see e.g., ¶47, whereby the recommendation framework 312 may adjust the generated playlist when a new user, who has logged into his or her music account, enters the location, or when any of the identified users exit the location);
modifying the scored set of music content to play based on the mapped set of musical preferences and the detected change (Id., via adjustment); 
determining a technique to transition from a currently playing music content to different music content of the modified scored set of music content (Id., whereby the playlist generated by the recommendation framework 312 for a location may be stored in a location record in the location database 320, at pre-defined time frames if the playlist has been adjusted during the pre-defined time frame); and 
(Id., and see FIG. 6).
In re Claim 5, Wansley discloses the method further comprising: rating the detected change on a scale (see ¶49); comparing the rating to a predetermined threshold on the scale (Id.); and modifying the scored set of music content responsive to the rating meeting or exceeding the threshold (Id., and see FIG. 6).
In re Claim 6, Pedersen teaches the identifying the sentiment of the plurality of participants further comprising: 
obtaining an auditory or visual reading of at least one participant of the plurality of participants from the real-time data feed (see FIG. 8, by way of steps 802 and 806; and ¶¶18, 19, and 92-99, whereby biometric data may be sent to the computing device continuously; see also ¶¶126, 127, and 160); 
analyzing the reading for an action of the at least one participant, the action being of the actions of the plurality of participants (see FIG. 8 and ¶¶20-23, 100, and 101-125, whereby a listening state may be based on an individual's mood, location, activity level, and/or the general mood or activity level of a particular environment; and ¶¶88, 92, and 101, whereby a computing device may receive first biometric data representing one or more first biological characteristics of an individual or multiple individuals during a first time period, and a set of listening states may be pre-defined where each pre-defined listening state corresponds to one or more biological characteristics), the action of the at least one participant being selected from the group consisting of: a posture, a facial expression, space usage, a hand gesture, foot movement, and a vocalization, of the at least one participant (see ¶¶93-95 and 106-111, whereby the one or more sensors may include infrared sensors to detect movement or an individual; the one or more sensors may include one or more cameras that may include facial recognition technology that utilizes facial expressions to infer mood; the received biometric data may indicate that the individual is sitting at a particular location within a particular environment; the computing device may infer that an individual is in a down mood based on the one or more first biological characteristics which may indicate that the individual has poor posture and/or is moving slowly; and the computing device may infer that an individual is in a happy or a positive mood based on facial recognition biometric data representing one or more first biological characteristics; see also ¶¶97 and 111, whereby user profiles may include voice characteristics that include the tone or frequency of the user's voice, and the computing device may infer a particular mood of an individual based on the tone of the individual's voice); 
assigning a value to the action of the at least one participant (see ¶¶22, 23, and 102-116, whereby particular moods, activity levels, and/or other characteristics may be associated with respective thresholds; and the individual's characteristics may be adaptively learned over time by correlating listening states with one or more biological characteristics; and biometric profiles may be cross-correlated between two or more individuals according to demographics; and the computing device may determine the current mood or level of activity in a particular environment by determining the mood of one or more individuals in the household; and the computing device may determine the current mood, activity, or level of activity in the particular environment based on a combination of one or more biological characteristics of respective individuals and the time of day, events, weather, among other factors); and 
identifying music content in the set of music content associated with the assigned value (see FIG. 8: 810 and ¶¶23, 24, and 134-150, whereby the computing device may initiate a playback setting corresponding to the listening state that was correlated with the first biological characteristics, which may include a setting to play or pause an audio track, play the next or previous audio track, among other settings that may be modified via the media playback system; and whereby the computing device may add recommended media content that the individual may enjoy to a playback queue in order to cause one or more PBDs 532-538 to play the recommended media content following the current media content, where the recommend media content may be determined based on the media content that is currently playing and/or the current mood of the individual; and whereby the computing device may generate a new playlist that includes a plurality of media content for the individual; see also ¶¶151-163, whereby initiating a playback setting corresponding to the listening state may involve the computing device sending a request for media content to a media service provider, and whereby the received media content may be based on the individual's mood).
In re Claim 7, Wansley discloses the method further comprising: 
assigning a weighted value to at least one participant of the plurality of participants (see ¶49); and scoring the set of music content based on an application of the weighted value to a set of musical preferences or a sentiment of the at least one participant of the plurality of participants (Id.).
In re Claim 8, Wansley discloses wherein the area comprises a plurality of sections (see ¶62, where the defined boundaries of the location may be walls of a room, exterior walls of a building, a section of a building, approximate GPS location and associated radius, WiFi locations, map location, vertical height and X-Y location, a building floor, etc.) and the method further comprises: 
tracking a location of each of the plurality of participants, the location being a section of the plurality of sections (see ¶¶40-41);  
END820161709US01Page 46 of 56detecting an identity of each section of the plurality of sections, the identity being selected from the group consisting of: a venue and an event (Id., and see ¶47); 
selecting a scored set of music content to play in each section based on the detected identity of the section (see FIG. 6 and ¶¶60-65); and 
modifying the scored set of music content to play in each section based on a movement of at least one participant of the plurality of participants from a first section to a second section of the plurality of sections (Id., and see ¶47).

Claims 9-14 and 15-20 essentially recite the same limitations as claims 1-8 and are rejected for similar reasons. Therefore, Wansley in view of Pedersen makes obvious all limitations of the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has detailed above the manner in which the prior art enables the claimed invention.
Pertinent Prior Art
The newly discovered prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong et al. (US 2016/0371371 A1) is directed to a method comprising acquiring a plurality of measurements from at least one sensor in a mobile device, determining an activity classification of a user of the mobile device based on the plurality of measurements, acquiring an audio file for the mobile device, wherein the audio file is selected based on the activity classification, and playing the audio file by the mobile device (see Abstract and FIG. 1; see also FIGS. 6-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651